COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROSA RAMIREZ,                                   §               No. 08-18-00138-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                383rd District Court

  RAFAEL CARREON,                                 §             of El Paso County, Texas

                         Appellee.                §               (TC# 2010AG5715)

                                              §
                                            ORDER

       On October 29, 2018, the Court issued an order for mediation referral. On February 12,

2019, the parties provided the Court with a copy of the Mediated Settlement Agreement entered

into by the parties. The Court, on its own motion, ORDERS that the appellate timetable suspension

is lifted. The parties are required to prepare and file a motion to dismiss the appeal in accordance

with Rule 42.1(a)(1), or a motion to dispose of the appeal in accordance with the parties’ agreement

as permitted by Rule 42.1(a)(2). If requesting relief pursuant to Rule 42.1(a)(2), the motion must

be specific. The motion to dispose of the appeal is due to filed on or before February 23, 2019.

       IT IS SO ORDERED this 13th day of February, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.